  Case 1:20-cv-00934 Document 1 Filed 04/03/20 USDC Colorado Page 1 of 5




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLORADO

                                           )
ELITE OIL FIELD ENTERPRISES,               )
INC.,                                      )
                                           )
         Plaintiff,                        )
                                           )
    v.                                     )   Case No. 1:20-cv-934
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
         Defendant.                        )
                                           )

                                    COMPLAINT

    Plaintiff Elite Oil Field Enterprises, Inc. (“Elite”), by and through their

undersigned counsel, state and allege as follow:

                                      PARTIES

    1.   Elite is a plaintiff in this action. Elite is a corporation which is organized

in Colorado with its primary office located in Colorado.

    2.   The United States of America is the federal government and is sued

pursuant to 26 U.S.C. § 7422(a) and (f)(1) because this is a lawsuit seeking a refund

for income taxes imposed by Title 26.

                                  JURISDICTION

    4.   This court has jurisdiction pursuant to 26 U.S.C. § 7422 because this is a

suit for refund; 28 U.S.C. § 1331 because this is a suit arising under the laws of the

United States; 28 U.S.C. § 1340 because this is a suit arising under an Act of



                                           1
   Case 1:20-cv-00934 Document 1 Filed 04/03/20 USDC Colorado Page 2 of 5




Congress providing for the internal revenue; and 28 U.S.C. § 1346(a)(1) because this

is a suit against the United States seeking a recovery of an internal revenue tax

erroneously or illegally assessed and collected.

                                       VENUE

    5.    Venue is proper in the District of Colorado pursuant to 28 U.S.C. §

1402(a)(2) because Elite’s principal place of business is in Lamar, Colorado.

                             FACTUAL ALLEGATIONS

    6.    Elite is a corporation that has a fiscal year-end of March 31 for tax

purposes.

    7.    On or about September 15, 2016, Elite filed a 2015 Form 1120 tax return

for the fiscal year ending March 31, 2016. This return was filed with the Internal

Revenue Service (“IRS”).

    8.    Elite’s 2015 Form 1120 return set forth a total amount of income tax due of

$510,011. Elite fully paid this tax.

    9.    On or about April 26, 2018, Elite filed a 2017 Form 1120 tax return for the

fiscal year ending March 31, 2018. This return was filed with the IRS.

    10. Elite’s 2017 Form 1120 return showed a loss of $1,419,373 of taxable

income.

    11. The IRS sent Elite a letter dated September 7, 2018 which read in relevant

part: “Our records show that you have an NOL of $1,419,373 for the tax period




                                           2
  Case 1:20-cv-00934 Document 1 Filed 04/03/20 USDC Colorado Page 3 of 5




ending March 31, 2018. This can be applied to the tax period ending March 31,

2016, using Form 1120X.”

    12. In response to this letter, on or about September 13, 2018, Elite filed a

Form 1120X amended tax return for the tax year ending March 31, 2016 requesting

a refund after carrying back the net operating loss from the tax year ending March

31, 2018.

    13. The Form 1120X for tax year ending March 31, 2016 sought a refund of

$494,337.

    14. The IRS next responded to this request in a letter dated March 13, 2019

and the letter denied the request for a refund for the tax year ending March 31,

2016.

    15. Elite appealed this denial in a letter dated March 27, 2019.

    16. The IRS responded in a letter dated April 24, 2019 again denying the

request for a refund.

    17. The basis for the denial was because a change was made to eliminate the

carrying back of net operating losses when the 2017 Jobs and Tax Cuts Act passed

Congress and was signed into law on December 27, 2017. (Pub. L. 115-97, § 13302.)

    18. The relevant portion of the 2017 Jobs and Tax Cuts Act made the

elimination of net operating loss carry backs to tax years ending after December 31,

2017. (Pub. L. 115-97, § 13302.)




                                          3
   Case 1:20-cv-00934 Document 1 Filed 04/03/20 USDC Colorado Page 4 of 5




    19. Very quickly in Congress, bills were drawn up to make technical

corrections to drafting errors to the 2017 Jobs and Tax Cuts Act.

    20. After a long period of time, the correction was included in the very recent

Coronavirus Aid, Relief, and Economic Security Act (“CARES Act”). (Pub. L. 116-

136, § 2303(c)(1) and (2).

    21. The CARES Act changed the effective date of the elimination of net

operating loss carry backs to tax years beginning after December 31, 2017.

    22. Because the 2017 tax return showing the net operating loss of $1,419,373

was for a fiscal year beginning April 1, 2017 and ending March 31, 2018, Elite is

now entitled to the net operating loss carryback based on its amended return filed

in September 2018.

    23. The CARES Act made clear that the correction is to be retroactively

applied when it stated: “The amendments made by subsection (c) [of § 2303] shall

take effect as if included in the provisions of Public Law 115-97 to which they

relate.” CARES Act, Public Law 116-136 § 2303(d).

                                   COUNT ONE
                                   (Refund Suit)

    24. Elite incorporates each of the foregoing paragraphs numbered 1 through

23 into Count One as if they were fully articulated herein.

    25. Elite timely claimed a refund from the IRS by filing the Form 1120X on

September 13, 2018.

    26. The IRS denied this claim on March 13, 2019.


                                          4
  Case 1:20-cv-00934 Document 1 Filed 04/03/20 USDC Colorado Page 5 of 5




    27. Elite timely appealed the denial of this claim in accordance with IRS

regulations.

    28. The IRS denied Elite’s appeal on April 24, 2019.

    29. This lawsuit is timely filed within two years of exhausting administrative

remedies.

    30. Elite is entitled to a refund for $494,337 related to the 2015 fiscal tax year

ending March 31, 2016.


                             PRAYER FOR RELIEF

    Elite prays this court enters judgment in favor of Elite in the amount of

$494,337, and award any other remedy the law or equity requires.

    Dated this 3rd day of April, 2020.

                                     Respectfully submitted,

                                     THE BERNHOFT LAW FIRM, S.C.
                                     Attorneys for Elite Oil Field Enterprises, Inc.


                                     By: /s/ Daniel J. Treuden
                                         Daniel J. Treuden
                                         Pro hac vice motion pending

                                         1402 E. Cesar Chavez Street
                                         Austin, Texas 78702
                                         telephone: (512) 582-2100
                                         facsimile: (512) 373-3159
                                         djtreuden@bernhoftlaw.com




                                          5
